Citation Nr: 1516287	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO. 12-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2. Entitlement to an initial compensable rating for herpes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1998. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in February 2015 before the undersigned Veterans Law Judge, via videoconference (Videoconference hearing). A transcript has been associated with the claims file.

The issue of entitlement to an initial compensable rating for herpes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, the Veteran's major depressive disorder was not manifested by symptomatology approximating the criteria for a 70 percent rating.


CONCLUSION OF LAW

For the entire rating period, the criteria for a higher initial rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). Here, the 

Veteran was provided with the relevant notice and information in an August 2011 letter, prior to the initial adjudication of the Veteran's claim. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). The Veteran not alleged any notice deficiency during the adjudication of her claim. Shinseki v. Sanders, 556 U.S. 396 (2009).

The claim is from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file. 

The record also includes a December 2011 VA medical examination report which adequately describes the severity of the Veteran's disability. With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination report reflects review of the claims file, examination of the Veteran, and description and evaluation of mental disorders, and comment on her employability. The Board finds that the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication. As the December 2011 VA medical examination report adequately describes the severity of the Veteran's major depressive disorder for rating purposes, VA's duty to assist with respect to obtaining relevant records and VA medical examinations and/or opinions has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).





Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a VLJ (Veterans Law Judge) chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability she is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in her hearing testimony she evidenced her actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For the entire initial rating period, the Veteran's major depressive disorder has been rated as 50 percent disabling under Diagnostic Code 9434. 38 C.F.R. § 4.130.

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.



A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2014).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). Under DSM-V, a GAF score of 61-70 generally reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships. A score of 51-60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Scores of 41-50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

The Veteran submitted a private mental health assessment and treatment plan from November 2010. This private therapist diagnosed the Veteran as having post-traumatic stress disorder, major depression, and cannabis abuse. The Veteran reported being treated for anxiety and depression and being prescribed Wellbutrin. She reported  low self-esteem, feelings of worthlessness, disturbing dreams, lack of interest in pleasurable activities, severe anger and irritability, difficulty concentrating, crying spells, strong feelings for no apparent reasons, muscle tension, anxiety, restlessness, mood swings, difficulty making decisions, lack of emotion, fearfulness, feelings of guilt, sadness, feeling withdrawn, eating problems and sleep problems. The Veteran reported occasional abuse of marijuana and alcohol abuse. The Veteran reported a strained relationship with her oldest daughter.

The private therapist assessed the Veteran's primary symptoms as severe depression and anxiety, recurrent memories of her sexual assault, irritability, anger and emotional abuse of her children. The private therapist noted that the Veteran reported more than one traumatic event which threatened her physically and that the Veteran also reported a marked change in her personality since the traumatic events.  The private therapist noted that the Veteran reported persistent symptoms including: recurrent and intrusive distressing recollections of the events, including images, thoughts and perceptions. The Veteran reported a sense of reliving the traumatic experiences and re-experiencing intense psychological distress, and persistent physiological reactivity (IBS). The private therapist observed that the Veteran had a strong and intense pattern of abusive behavior to herself and others to avoid thoughts and feelings that are intimate or vulnerable. The Veteran avoided these feelings with the abuse of alcohol, marijuana, verbal and emotion abuse of her children, irritability, anger outbursts, crying spells, withdrawing from others by staying in her bedroom, avoiding social contact and reserving her ability to function only to maintain her employment. The private therapist described the Veteran's treatment goals as describing the history of her symptoms, improve and stabilize her mood, reduce her irritability and anger outbursts, verbalize an understanding of the cognitive roots of her anxiety symptoms, and take all medications as prescribed. 

During the Veteran's December 2011 VA medical examination, the examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During the examination, the examiner observed no hygiene deficits. The Veteran's attitude toward the interview was calm and cooperative and she appeared to be providing a genuine representation of her symptoms. Psychomotor agitation was apparent in mild form, as the Veteran appeared anxious at times during the examination. Her speech was normal in tone and volume without pressure. Her affect was reactive and her mood congruent. Her mood was dysphoric and she became tearful and emotional when discussing aspects of her experience. Her thought processes were goal-directed and logical. No evidence of hallucinations, delusions, obsessions, compulsions, or phobias was observed. She was oriented to date, place and time and her memory and concentration appeared to be grossly intact. Her capacity for abstract thought appeared to fall within normal limits, and her insight and judgment appeared to be fair. The Veteran's gross motor movements were indicated as grossly intact. She denied thoughts, intent or plan of suicide, self-harm or harm to others. The examiner reported the Veteran's GAF score as 58.

The Veteran submitted private treatment records from September through November 2014. During that treatment, the Veteran described that she first started taking psychiatric medication at age 18 and has taken something off and on since then. The Veteran stated that she was currently taking Wellbutrin and lorazepam. The Veteran also described having participated in psychotherapy with a total of five to six providers starting at age 23.   

The private doctor stated that he believed that the Veteran struggled with attention deficit disorder, likely of mild severity. The private doctor observed after testing that the Veteran demonstrated relative strengths with perpetual/fluid reasoning, spatial processing, visual-motor integration, and word knowledge. She demonstrated relative weaknesses with abstract thought/reasoning, attention, concentration, and processing speed. The private doctor observed that the Veteran saw the world as overwhelming, demanding, superficial, opportunistic and disappointing and that the Veteran saw men as self-serving and self-centered. The private doctor also stated that the Veteran experienced herself as overwhelmed, affected, affective, relationally ambivalent, identity diffused, self-defeating, victimized, dependent, and self-devaluing. The Veteran reported problems relating to both her stepdaughter and her oldest daughter. She reported that she had a functional family but there was a lot of stress and her life is very overwhelming. The Veteran reported having several friends, two of whom are close. The Veteran reported enjoying fishing, hunting, boating and snowmobiling. 

The Veteran reported that she was a high school graduate who had been working full time at the VA, as a medical support assistant, for the previous five years. The private doctor observed that the Veteran's appearance was neat, her affect was mildly anxious and her mood was moderately depressed. She did not demonstrate any over signs/symptoms typically associated with a formal thought disorder. The Veteran's memory functions were within normal limits. The private doctor estimated the Veteran's level of insight and judgment to be mildly impaired and her level of cognitive ability to be in the average range. 

The private doctor diagnosed the Veteran with ADHD, combined type; Generalized Anxiety Disorder, a mood disorder, not otherwise specified; and dependent personality disorder with borderline features and avoidant traits. The private doctor recommended psychiatric monitoring with consideration of medications intended to help improve the Veteran's attention and concentration, stabilize her mood variability (with predominant depression), and decrease/eliminate her anxiety. The private doctor also recommended that the Veteran participate in individual psychotherapy focused on helping her better understand and resolve her dysfunctional intra- and inter-personal dynamics, as well as precipitating life circumstances. The private doctor gave the Veteran a GAF score of 42. 

During the Veteran's February 2015 videoconference hearing, the Veteran testified that she worked as a medical support assistant for VA, seeing 40 to 60 people were day. She said that she got along with everybody, for the most part. She said that at times he has to leave her work station because of sarcastic veterans which caused her anxiety. The Veteran also testified about the problems she has relating to her oldest daughter. 

The criteria for a 70 percent rating are not met or approximated. The Veteran does not have symptoms of the general nature described in the rating schedule of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Veteran has consistently reported deficiencies in her family relations, particularly with her oldest daughter. The only occupational difficulties she has reported are dealing with veterans who have attitudes with her in her job at the VA. The Veteran's 2014 private doctor reported that her level of insight and judgment was mildly impaired. The Veteran's 2014 private doctor also reported that she had some strengths in thinking and some weaknesses. Her mood has consistently been reported as depressed. 

The Veteran has never reported any of the following symptoms, which are tantamount or similar to those for a 70 percent rating: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships. The Veteran has reported that she has impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances (including work or a work like setting). 

The Veteran's impairment is not evidenced by those explicit symptoms or those similar to those described for a higher rating. The Veteran is maintaining a full time job at a VA clinic where she interacts with upwards of 60 people daily.  She describes herself as having a functional family, albeit with problems. The Veteran reports having social relationships, including two close relationships. The Veteran's judgment has been reported by treating professionals as mildly impaired. The Veteran's mood is depressed - contemplated by the currently assigned rating. 

In December 2011, the Veteran was given a GAF score of 58 and in 2014 the Veteran was given a GAF score of 42. The Veteran's 2011 score generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). The Veteran's 2014 score reflects serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The claim for an initial rating higher than 50 percent must be denied. The preponderance of the evidence is against a finding that the Veteran's current rating of 50 percent is inappropriate, given her current occupational and social functioning.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected major depressive disorder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.


Referral for extraschedular consideration is not warranted for the Veteran's service-connected major depressive disorder. 

A comparison of the Veteran's current major depressive disorder symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's major depressive disorder is manifested by depression and anxiety. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's major depressive disorder; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

An rating in excess of 50 percent for major depressive disorder is denied.

REMAND

During the Veteran's videoconference hearing, she argued that during her November 2011 VA medical examination for herpes she was not having an outbreak of the service-connected skin disorder and the examination did not reflect the true nature of her condition. This claim will be remanded to permit the Veteran to have another VA medical examination for this condition.



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask if she has any clinical evidence of her skin disorder at its worst severity. Obtain that evidence, and then reschedule the Veteran for a VA examination to determine the worst-case severity of herpes, based on clinical evidence of scarring, disfigurement, oozing or other appropriate manifestations.     

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must evaluate the Veteran's service-connected herpes using the criteria provided in 38 C.F.R. § 4.118, Diagnostic Code 7806. The examiner must measure the percentage of the entire body affected, the percentage of the exposed areas affected, and the duration of topical and systemic therapy for the condition. 

2. Readjudicate the Veteran's claim and follow all other appropriate appellate procedures. Return the issue to the Board if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


